Citation Nr: 1527646	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for a right shoulder disability and a right hand disability have been raised by the record in an undated statement apparently associated with the record in June 1984, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

Review of a December 2010 examination report reflects that the Veteran was diagnosed with status post radius head prosthesis with functional deficit and second degree humeroulnar arthrosis on the right side, and incipient right side radiocarpal arthrosis, with respect to his right wrist.  However, the December 2010 examiner did not provide a nexus opinion.  In a report of a December 2012 VA examination, the VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The December 2012 examiner stated, in part, that clinical examination and radiographic findings clearly showed a right elbow condition, and a humerus and ulna condition not located or related to the wrist area, and because such are anatomically separate conditions they are not related.  

However, the Veteran's representative, in the June 2015 informal hearing presentation argued, in part, that the Veteran's right wrist condition onset during service and has continued since service.  The Veteran's representative also appeared to argue that, in the alterative, the Veteran's right wrist condition may have been aggravated by his service-connected right elbow condition.  There is no nexus opinion of record which addressed the claim on a direct incurrence basis or on the basis of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Thus, the Board finds that the December 2010 examination and December 2012 medical opinion are not adequate.  Where VA provides the veteran with an examination in a claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology any right wrist disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each right wrist disability, the examiner is requested to provide the following:

* Whether it is at least as likely as not (50 percent probability or more) that the diagnosed right wrist disability was present in service, was caused by service, or is otherwise related to service. 

* With respect to any diagnosed right wrist disability present during or proximate to, the period of this claim, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected right elbow disability aggravated (permanently worsened beyond the natural progression), any identified right wrist disability, and if so, the extent to which such was aggravated.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it

A complete rationale for all opinions expressed must be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







